EMPLOYMENT AGREEMENT


            This EMPLOYMENT AGREEMENT (the" Agreement") is made as of August 1,
2002 between PEPCO HOLDINGS, INC. (the "Company") and JAMES P. LAVIN (the
"Executive").

            WHEREAS, the Company desires to retain the employment of the
Executive as a key member of the Company's management team, and the Executive
desires to serve the Company in such capacity; and

            WHEREAS, the parties hereto desire to set forth their agreement with
respect to the terms and provisions of the Executive's employment with the
Company.

            NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

            1. Term of this Agreement.

            The Company hereby agrees to employ the Executive and the Executive
hereby agrees to continue to serve the Company, in accordance with the terms and
conditions set forth herein, for a period of three (3) years, commencing as of
the date set forth above, subject, however, to earlier termination as expressly
provided herein.

            At the expiration of the three (3) year period of employment, this
contract shall expire and the employment of Executive by the Company shall be
subject to similar terms and conditions as other similarly situated key members
of the Company's management team with similar levels of responsibility as
Executive and, as such, shall continue on an at-will basis.

            Any obligations of the Company or the Executive hereunder which have
not been satisfied as of the last day of the Term of this Agreement shall
survive the expiration of the Term of this Agreement and shall remain in effect
until such time as all such obligations have been satisfied. No additional
payments are required by the termination of this Agreement.

            2. Duties.

            During the term of this Agreement, the Executive agrees to serve in
a key management position with the Company. The Executive (a) will devote his
knowledge, skill and best efforts on a full- time basis to performing his duties
and obligations to the Company (with the exception of absences on account of
illness or vacation in accordance with the Company's policies and civic and
charitable commitments not involving a conflict with the Company's business),
and (b) will comply with the directions and orders of the Board of Directors,
the Chief Executive Officer of the Company, the Chief Financial Officer of the
Company, or any designee thereof, with respect to the performance of his duties.

            3. Affiliates.

            Employment by an Affiliate of the Company or a successor to the
Company will be considered employment by the Company for purposes of this
Agreement, and the Executive's employment with the Company shall be considered
terminated only if the Executive is no longer employed by the Company or any of
its Affiliates or successors. The term "Company" as used in this Agreement will
be deemed to include Affiliates and successors. For purposes of this Agreement,
the term" Affiliate" means the subsidiaries of the Company and other entities
under common control with the Company. If the Executive is employed by an
Affiliate or a successor, the term "Board of Directors" as used in this Sections
4 and 5 means the Board of Directors of the Executive's employer.

            4. Compensation and Benefits.

            As remuneration for all services to be rendered by the Executive
during the term of this Agreement, and as consideration for complying with the
covenants herein, the Company shall pay and provide to the Executive the
following:

                  4.1. Base Salary. The Company shall pay the Executive a Base
Salary in an amount which shall be established from time to time by the Board of
Directors of the Company or the Board's designee provided; however, that,
subject to Section 5.4 (a), such Base Salary shall not be less than the base
salary of the Executive as of the date of this Agreement. Base Salary shall be
paid to the Executive in periodic installments at such times as salaries are
generally paid to other key members of the Company's management team and
consistent with the normal payroll practices of the Company.

                  The Executive's Base Salary shall be reviewed at least
annually during the term of this Agreement to ascertain whether, in the judgment
of the Board or the Board's designee, such Base Salary should be increased,
based primarily on the performance of the Executive during the year and the
market pay for similarly situated professionals performing similar duties to the
Executive.

                  4.2. Incentive Award. The Executive will be entitled to
receive incentive awards if and to the extent that the Board of Directors
determines in good faith that the Executive's performance merits payment of an
award according to the terms of any incentive compensation plans applicable to
key members of the Company's management team.

                  4.3. Other Cash Remuneration. Except as set forth in Section
5, in addition to the remuneration set forth herein, the Company agrees as
follows:


 

       (a)       The Company shall make a payment to the Executive in the amount
of $300,000.00. Such payment shall be made between the date this Agreement is
signed by both parties and January 2, 2003, inclusive. The date of payment shall
be at the option of the Executive who shall give the Company seven (7) days
notice of the date to receive the payment.


 

       (b)       If the Executive remains employed for the entire initial term
of this Agreement, the Company agrees to pay Executive the amount of
$390,000.00.


 

       (c)       If Executive's employment terminates before the expiration of
the initial term of this Agreement, but after the second anniversary, the
Company shall pay to the Executive the amount of $270,000.00.


 

       (d)       If Executive's employment terminates before the date in Section
4.3 (c), but after the first anniversary of this Agreement, the Company shall
pay to the Executive the amount of $ 150,000.00.


 

      All payments by the Company to the Executive made pursuant to this Section
4.3 shall be made as soon as possible after the applicable date and in a lump
sum, less applicable taxes as determined by the Company.


                  4.4. Other Benefits.

                  During the Term of this Agreement, while the Executive is
employed by the Company, the Executive will be eligible to participate in a
similar manner as other key members of the Company's management team in
retirement plans, fringe benefit plans, supplemental benefit plans and other
plans and programs provided by the Company for its executives or employees from
time to time.

                  4.5. Relocation.

                  Within one year from the date of this Agreement, the Executive
agrees to relocate his principal office to the Company's headquarters in
Washington, D.C. In this regard, the Company agrees to pay Executive's
relocation expenses under the Company's relocation policy for similarly situated
executives as in effect on the date of Executive's relocation.

            5. Termination of Employment.

                  5.1 Disability or Death. If the Executive dies during the term
of this Agreement, the Company shall pay to the Executive's estate, in a lump
sum and as soon as practicable after the date of death, any remaining amounts to
which the Executive would have been entitled under Section 4.3 of the Agreement,
had the Executive remained actively employed for the entire term of this
Agreement. If the Executive becomes disabled during the term of this Agreement
and is found to be entitled to long-term disability benefits under the Company's
disability plan or policy, the Company shall pay to the Executive any remaining
amounts to which the Executive would have been entitled under Section 4.3 of the
Agreement had the Executive remained actively employed, as if the Executive had
remained actively employed.

                  5.2. Involuntary Termination by the Company Without Cause. The
Board may terminate the Executive's employment, as provided under this
Agreement, at any time, for reasons other than death, Disability, Retirement, or
for Cause, by notifying the Executive in writing of the Company's intent to
terminate, at least thirty (30) calendar days prior the effective date of such
termination.

                  Upon the effective date of such termination, following the
expiration of the thirty (30) day notice period, the Company shall pay to the
Executive a lump-sum cash payment equal to the amount the Company would have
paid to the Executive under Section 4.3 had the Executive remained employed by
the Company through the initial Term of the Agreement. In addition, if the
Company makes provisions generally applicable to other key members of the
management regarding involuntary termination in the case of a Change in Control,
Executive shall be eligible for the same provisions as similarly situated key
members of management team.

                  5.3. Termination for Cause. Nothing in this Agreement shall be
construed to prevent the Board from terminating the Executive's employment under
this Agreement for "Cause." For purposes of this Agreement, the term "Cause"
means (i) intentional fraud or material misappropriation with respect to the
business or assets of the Company, (ii) persistent refusal or willful failure of
the Executive to perform substantially his duties and responsibilities to the
Company, which continues after the Executive receives notice of such refusal or
failure, (iii) conduct that constitutes disloyalty to the Company, and that
materially damages the property, business or reputation of the Company, or (iv)
conviction of a felony involving moral turpitude. If the Executive is terminated
for Cause, no payments will be due under this Agreement.

                  5.4. Termination by Executive for Good Reason. At any time
during the term of this Agreement, the Executive may terminate this Agreement
for Good Reason (as defined below) by giving the Board of Directors of the
Company thirty (30) calendar days written notice of intent to terminate, which
notice sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination.

                  Upon the expiration of the thirty (30) day notice period, the
Good Reason termination shall become effective, and the Company shall pay and
provide to the Executive the benefits set forth in this Section 4.3.Good Reason
shall mean, without the Executive's express written consent, the occurrence of
any one or more of the following:


 

       (a)       A reduction by the Company of the Executive's base salary in
effect on the date of this Agreement, or as the same shall be increased from
time to time, unless such reduction is (i) replaced by an incentive opportunity
of equal value; or (ii) is consistent and proportional with an overall reduction
in management compensation due to extraordinary business conditions, including
but not limited to reduced profitability and other financial stress;


 

       (b)       The assignment of the Executive to duties materially
inconsistent with the Executive's authorities, duties, responsibilities, and
status (including offices, titles, and reporting requirements) as an officer of
the Company, or a reduction or alteration in the nature or status of the
Executive's authorities, duties, or responsibilities from those in effect during
the immediately preceding fiscal year, other than an insubstantial and
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;


 

       (c)       Except as provided in Section 4.5, without the Executive's
consent, the Company's requires the Executive to be based at a location which is
at least fifty (50) miles further from the Executive's residence (as of the
first anniversary of this Agreement), than is such residence from the Company's
current headquarters, except for required travel on the Company's business to an
extent substantially consistent with the Executive's business obligations;


 

       (d)       A failure by the Company to meet any obligation under Section 4
herein.


 

       (e)       The failure of the Company to obtain a satisfactory agreement
from any successor to the Company to assume and agree to perform this Agreement.


 

                  Upon a termination of the Executive's employment for Good
Reason under this Agreement, the Executive shall be entitled to receive the same
payments and benefits as he would be entitled to receive following an
involuntary termination of his employment by the Company without Cause, as
specified in Section 5.2 herein within thirty (30) calendar days following the
effective date of employment termination.



            WITNESS the following signatures:


PEPCO HOLDINGS, INC.

DENNIS R. WRAASE



By:  D. R. Wraase                                                
     President and Chief Operating Officer


EXECUTIVE

JAMES P. LAVIN



By:  James P. Lavin                                                  
